


EXHIBIT 10.1

 

 

 

BUCYRUS INTERNATIONAL, INC.

2004 EQUITY INCENTIVE PLAN

(2006 AMENDMENT AND RESTATEMENT)

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 

BUCYRUS INTERNATIONAL, INC.

2004 EQUITY INCENTIVE PLAN

(2006 AMENDMENT AND RESTATEMENT)

 

 

1.

Purpose; Types of Awards; Effective Date.

1

 

2.

Definitions.

1

 

3.

Administration.

6

 

4.

Eligibility.

7

 

5.

Stock Subject to the Plan.

7

 

6.

Specific Terms of Awards.

8

 

7.

General Provisions.

13

 

 

-i-

 

 

 


--------------------------------------------------------------------------------

 

 

BUCYRUS INTERNATIONAL, INC.

2004 EQUITY INCENTIVE PLAN

(2006 AMENDMENT AND RESTATEMENT)

 

 

 

1.

Purpose; Types of Awards; Effective Date.

The purposes of the Bucyrus International, Inc. 2004 Equity Incentive Plan (2006
Amendment and Restatement) (the “Plan”) are to provide an incentive to
non-employee directors, selected officers and other employees, advisors and
consultants of Bucyrus International, Inc. (the “Company”), or any Parent or
Subsidiary of the Company that now exists or hereafter is organized or acquired,
to continue as non-employee directors, officers or employees, advisors or
consultants, as the case may be, to increase their efforts on behalf of the
Company and its Subsidiaries and to promote the success of the Company’s
business. The Plan provides for the grant of Options (including “incentive stock
options” and “nonqualified stock options”), stock appreciation rights,
restricted stock, restricted stock units and other stock-based awards. The Plan
is designed so that Awards granted hereunder intended to comply with the
requirements for “performance-based compensation” under Section 162(m) of the
Code may comply with such requirements, and the Plan and Awards shall be
interpreted in a manner consistent with such requirements. The Plan was
initially adopted effective June 30, 2004. The Plan, as amended and restated
herein, is effective on March 6, 2006, subject to the approval of the Company’s
stockholders at the 2006 Annual Meeting.

 

2.

Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)

“Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit or Other
Stock-Based Award granted under the Plan.

 

(b)

“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing an Award.

 

(c)

“Board” means the Board of Directors of the Company.

 

(d)

“Cause” with respect to any Participant, shall have the definition set forth in
an individual employment, severance or other similar agreement between such
Participant and the Company or one of its affiliates or, if there is no such
definition in any such agreement, Cause shall mean (i) the continued failure by
the Participant substantially to perform his or her duties and obligations to
the Company or any of its affiliates, including without limitation repeated
refusal to follow the reasonable directions of the Participant’s employer,
knowing violation of law in the course of

 

1

 


--------------------------------------------------------------------------------

 

performance of the duties of Participant’s employment with the Company or any of
its affiliates, repeated absences from work without a reasonable excuse, and
intoxication with alcohol or illegal drugs while on the Company’s premises or
that of any of the Company’s affiliates during regular business hours (other
than any such failure resulting from his or her incapacity due to physical or
mental illness); (ii) fraud or material dishonesty against the Company or any of
its subsidiaries; or (iii) a conviction or plea of guilty or nolo contendre for
the commission of a felony or a crime involving material dishonesty.
Determination of Cause shall be made by the Committee in its sole discretion.

 

(e)

“Change in Control” means a change in control of the Company, which will be
deemed to have occurred if:

 

(i)

any “person,” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than (A) the Company, (B) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (C) any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock or (D) American
Industrial Partners or any of its affiliates), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing one-third (33 1/3%) or
more of the combined voting power of the Company’s then outstanding voting
securities;

 

(ii)

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;

 

(iii)

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the Board,
the entity surviving such merger or consolidation or, if the

 

2

 


--------------------------------------------------------------------------------

 

Company or the entity surviving such merger is then a subsidiary, the ultimate
parent thereof; or

 

(iv)

the stockholders of the Company approve a plan of complete liquidation of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect), other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, immediately following
which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity to which
such assets are sold or disposed of or, if such entity is a subsidiary, the
ultimate parent thereof.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of (x) a Public Offering or (y) the consummation of any
transaction or series of integrated transactions immediately following which the
holders of the Stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

(f)

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

(g)

“Committee” means the committee established by the Board to administer the Plan,
the composition of which shall at all times satisfy the provisions of Rule 16b-3
and Section 162(m) of the Code.

 

(h)

“Company” means Bucyrus International, Inc., a corporation organized under the
laws of the State of Delaware, or any successor corporation.

 

(i)

“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.

 

(j)

“Director Fees” means any amount paid to a Non-Employee Director, including
annual retainer and committee meeting fees, but excluding any payment or
reimbursement with respect to a Non-Employee Director’s expenses arising from
his or her service as a member of the Board.

 

(k)

“Disability” shall have the meaning set forth in the Company’s long-term
disability benefits policy.

 

(l)

“Effective Date” means March 6, 2006, the date that the Plan was approved by the
Compensation Committee of the Board.

 

(m)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

 

 

3

 


--------------------------------------------------------------------------------

 

 

 

(n)

“Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean (i) the mean between the
highest and lowest reported sales price per share of Stock on the national
securities exchange on which the Stock is principally traded, for the last
preceding date on which there was a sale of such Stock on such exchange, or (ii)
if the shares of Stock are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the shares of Stock in such
over-the-counter market for the last preceding date on which there was a sale of
such Stock in such market, or (iii) if the shares of Stock are not then listed
on a national securities exchange or traded in an over-the-counter market, such
value as the Committee, in its sole discretion, shall determine.

 

(o)

“Grantee” means a person who, as a non-employee director, officer or other
employee of the Company or a Parent or Subsidiary of the Company, has been
granted an Award under the Plan.

 

(p)

“ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

 

(q)

“Non-Employee Director” means any director of the Company who is not also
employed by the Company or any of its Subsidiaries.

 

(r)

“Non-Employee Director Stock Grant” means an Award of unrestricted shares of
Stock to be granted to a Non-Employee Director under Section 6(f) in lieu of
payment of such individual’s Director Fees.

 

(s)

“NQSO” means any Option that is not designated as an ISO.

 

(t)

“Option” means a right, granted to a Grantee under Section 6(b), to purchase
shares of Stock. An Option may be either an ISO or an NQSO, provided that ISOs
may be granted only to employees of the Company or a Parent or Subsidiary of the
Company.

 

(u)

“Other Stock-Based Award” means a right or other interest granted to a Grantee
under Section 6(g) that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, Stock, including but
not limited to (i) unrestricted Stock awarded as a bonus or upon the attainment
of Performance Goals or otherwise as permitted under the Plan, and (ii) a right
granted to a Grantee to acquire Stock from the Company containing terms and
conditions prescribed by the Committee.

 

(v)

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

 

4

 


--------------------------------------------------------------------------------

 

 

 

(w)

“Performance Goals” means performance goals based on one or more of the
following criteria, determined in accordance with generally accepted accounting
principles where applicable: (i) earnings before or after interest, taxes,
depreciation, amortization, or extraordinary or special items; (ii) net income,
before or after extraordinary or special items; (iii) return on equity (gross or
net), before or after extraordinary or special items; (iv) earnings per share,
before or after extraordinary or special items; and (v) stock price. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criterion or the attainment of an increase or
decrease (expressed as absolute numbers of a percentage) in the particular
criterion, and may be applied to one or more of the Company or a Parent or
Subsidiary of the Company, or a division or strategic business unit of the
Company, all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
Each of the foregoing Performance Goals shall be evaluated in accordance with
generally accepted accounting principles, where applicable, and shall be subject
to certification by the Committee. The Committee shall have the authority to
make equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Parent or Subsidiary of the
Company or the financial statements of the Company or any Parent or Subsidiary
of the Company, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.

 

(x)

“Plan” means this Bucyrus International, Inc. 2004 Equity Incentive Plan (2006
Amendment and Restatement), as amended from time to time.

 

(y)

“Plan Year” means a calendar year.

 

(z)

“Public Offering” means an offering of securities of the Company that is
registered with the Securities and Exchange Commission.

 

(aa)

“Restricted Stock” means an Award of shares of Stock to a Grantee under Section
6(d) that may be subject to certain restrictions and to a risk of forfeiture.

 

(bb)

“Restricted Stock Unit” or “RSU” means a right granted to a Grantee under
Section 6(e) to receive Stock or cash at the end of a specified deferral period,
which right may be conditioned on the satisfaction of specified performance or
other criteria.

 

 

5

 


--------------------------------------------------------------------------------

 

 

 

(cc)

“Retirement” shall be within the meaning of such term under the Bucyrus
International, Inc. Cash Balance Plan.

 

(dd)

“Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated by the
Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

 

(ee)

“Stock” means shares of the Class A common stock, par value $0.01 per share, of
the Company.

 

(ff)

“Stock Appreciation Right” or “SAR” means the right, granted to a Grantee under
Section 6(c), to be paid an amount measured by the appreciation in the Fair
Market Value of Stock from the date of grant to the date of exercise of the
right.

 

(gg)

“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3.

Administration.

The Plan shall be administered by the Board or by such Committee that the Board
may appoint for this purpose. If a Committee is appointed to administer the
Plan, all references herein to the “Committee” shall be references to such
Committee. If no Committee is appointed by the Board to administer the Plan, all
references herein to the “Committee” shall be references to the Board. The
Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award, including but not limited to the
effect of a Change in Control upon any Award; to determine, at the time of grant
or thereafter, whether and to what extent the vesting or payment of any Award
may be accelerated; to determine Performance Goals no later than such time as
required to ensure that an underlying Award which is intended to comply with the
requirements of Section 162(m) of the Code so complies; and to determine
whether, to what extent, and under what circumstances an Award may be settled,
cancelled, forfeited, exchanged, or surrendered; to make adjustments in the
terms and conditions of, and the Performance Goals (if any) included in, Awards;
to construe and interpret the Plan and any Award; to prescribe, amend and
rescind rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Notwithstanding the foregoing, neither the
Board, the Committee nor their respective delegates shall have the authority to
reprice (or cancel and regrant) any Option or, if applicable, other Award at a
lower exercise, base or purchase price without first obtaining the approval of
the Company’s stockholders.

 

 

6

 


--------------------------------------------------------------------------------

 

 

The Committee may appoint a chairperson and a secretary and may make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons, including but not
limited to the Company, any Parent or Subsidiary of the Company or any Grantee
(or any person claiming any rights under the Plan from or through any Grantee)
and any stockholder.

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

 

4.

Eligibility.

Awards may be granted to selected Non-Employee Directors, officers and other
employees, advisors or consultants of the Company or any Parent or Subsidiary of
the Company, in the discretion of the Committee. In determining the persons to
whom Awards shall be granted and the type of any Award (including the number of
shares to be covered by such Award), the Committee shall take into account such
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan.

 

5.

Stock Subject to the Plan.

The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be 2,000,000, subject to adjustment as provided herein. All of the
shares of Stock reserved for grant hereunder may be awarded in the form of ISOs.
No more than 160,000 shares of Stock may be made subject to Options or SARs to a
single individual in a single Plan Year, subject to adjustment as provided
herein, and no more than 160,000 shares of Stock may be made subject to
stock-based awards other than Options or SARs (including Restricted Stock and
Restricted Stock Units or Other Stock-Based Awards denominated in shares of
Stock) to a single individual in a single Plan Year, in either case, subject to
adjustment as provided herein. Determinations made in respect of the limitations
set forth in the immediately preceding sentence shall be made in a manner
consistent with Section 162(m) of the Code. Such shares may, in whole or in
part, be authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, cancelled, exchanged
or surrendered or if an Award terminates or expires without a distribution of
shares to the Grantee, or if shares of Stock are surrendered or withheld as
payment of either the exercise price of an Award and/or withholding taxes in
respect of an Award, the shares of Stock with respect to such Award shall, to
the extent of any such forfeiture, cancellation, exchange, surrender,
withholding, termination or expiration, again be available for Awards under the
Plan. Upon the exercise of any Award granted in tandem with any Awards such
related Awards shall be cancelled to the extent of the number of shares of

 

7

 


--------------------------------------------------------------------------------

 

Stock as to which the Award is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Awards under the Plan.

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, stock, or other property),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of (i)
the number and kind of shares of Stock or other property (including cash) that
may thereafter be issued in connection with Awards, (ii) the number and kind of
shares of Stock or other property (including cash) issued or issuable in respect
of outstanding Awards, (iii) the exercise price, grant price, or purchase price
relating to any Award; provided, that, with respect to ISOs, such adjustment
shall be made in accordance with Section 424(h) of the Code; and (iv) the
Performance Goals applicable to outstanding Awards.

 

6.

Specific Terms of Awards.

 

(a)

General. The Committee is authorized to grant the Awards described in this
Section 6, under such terms and conditions as deemed by the Committee to be
consistent with the purposes of the Plan. Each Award granted under the Plan
shall be evidenced by an Award Agreement containing such terms and conditions
applicable to such Award as the Committee shall determine at the date of grant
or thereafter. Subject to the terms of the Plan and any applicable Award
Agreement, payments to be made by the Company or a Parent or Subsidiary of the
Company upon the grant, maturation, or exercise of an Award may be made in such
forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Stock, or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis. The
Committee may make rules relating to installment or deferred payments with
respect to Awards, including the rate of interest to be credited with respect to
such payments. In addition to the foregoing, the Committee may impose on any
Award or the exercise thereof, at the date of grant or thereafter, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine. The date on which the Committee adopts a
resolution expressly granting an Award shall be considered the day on which such
Award is granted, provided that such Award is communicated to the Grantee within
a relatively short time period after the date such resolution is adopted.

 

(b)

Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

 

 

8

 


--------------------------------------------------------------------------------

 

 

 

(i)

Type of Award. The Award Agreement evidencing the grant of an Option under the
Plan shall designate the Option as an ISO or an NQSO.

 

(ii)

Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, but in no event shall the exercise
price of any Option be less than the Fair Market Value of a share of Stock on
the date of grant of such Option. The exercise price for Stock subject to an
Option may be paid in cash or by an exchange of Stock previously owned by the
Grantee for at least six months (if acquired from the Company), through a
“broker cashless exercise” procedure approved by the Committee (to the extent
permitted by law), or a combination of the above, in any case in an amount
having a combined value equal to such exercise price. An Award Agreement may
provide that a Grantee may pay all or a portion of the aggregate exercise price
by having shares of Stock with a Fair Market Value on the date of exercise equal
to the aggregate exercise price withheld by the Company.

 

(iii)

Exercisability of Options. Options shall be exercisable over the exercise period
(which shall not exceed ten years from the date of grant), at such times and
upon such conditions as the Committee may determine, as reflected in the Award
Agreement; provided, that the Committee shall have the authority to accelerate
the exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent.

 

(iv)

Termination of Employment. An Option may not be exercised unless the Grantee is
then a director of, in the employ of, or otherwise providing services to the
Company or a Parent or Subsidiary of the Company, and unless the Grantee has
remained continuously so employed, or continuously maintained such relationship,
since the date of grant of the Option; provided, that the Award Agreement may
contain provisions extending the exercisability of Options, in the event of
specified terminations, to a date not later than the expiration date of such
Option.

 

(v)

Other Provisions. Options may be subject to such other conditions including, but
not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Committee may prescribe in its discretion or as
may be required by applicable law.

 

 

9

 


--------------------------------------------------------------------------------

 

 

 

(c)

SARs. The Committee is authorized to grant SARs to Grantees on the following
terms and conditions:

 

(i)

In General. Unless the Committee determines otherwise, an SAR (1) granted in
tandem with an NQSO may be granted at the time of grant of the related NQSO or
at any time thereafter or (2) granted in tandem with an ISO may only be granted
at the time of grant of the related ISO. An SAR granted in tandem with an Option
shall be exercisable only to the extent the underlying Option is exercisable.
Payment of an SAR may made in cash, Stock, or property as specified in the Award
or determined by the Committee

 

(ii)

SARs. An SAR shall confer on the Grantee a right to receive an amount with
respect to each share subject thereto, upon exercise thereof, equal to the
excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine).

 

(iii)

Term and Exercisability of SARs. The date on which the Committee adopts a
resolution expressly granting an Option shall be considered the day on which
such SAR is granted. Subject to paragraph (i) above, SARs shall be exercisable
over the exercise period (which shall not exceed ten years from the date of
grant), at such times and upon such conditions as the Committee may determine,
as reflected in the Award Agreement; provided, that the Committee shall have the
authority to accelerate the exercisability of any outstanding SAR at such time
and under such circumstances as it, in its sole discretion, deems appropriate.
Subject to paragraph (i) above, an SAR may be exercised to the extent of any or
all full shares of Stock as to which the SAR has become exercisable, by giving
written notice of such exercise to the Committee or its designated agent.

 

(iv)

Termination of Employment. An SAR may not be exercised unless the Grantee is
then a director of, in the employ of, or otherwise providing services to the
Company or a Parent or Subsidiary of the Company, and unless the Grantee has
remained continuously so employed, or continuously maintained such relationship,
since the date of grant of the SAR; provided, that the Award Agreement may
contain provisions extending the exercisability of the SAR, in the event of
specified terminations, to a date not later than the expiration date of such
SAR.

 

 

10

 


--------------------------------------------------------------------------------

 

 

 

(v)

Other Provisions. SARs may be subject to such other conditions including, but
not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Committee may prescribe in its discretion or as
may be required by applicable law.

 

(d)

Restricted Stock. The Committee is authorized to grant Restricted Stock to
Grantees on the following terms and conditions:

 

(i)

Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. The Committee may
place restrictions on Restricted Stock that shall lapse, in whole or in part,
only upon the attainment of Performance Goals. Except to the extent restricted
under the Award Agreement relating to the Restricted Stock, a Grantee granted
Restricted Stock shall have all of the rights of a stockholder including,
without limitation, the right to vote Restricted Stock and the right to receive
dividends thereon.

 

(ii)

Forfeiture. Upon termination of employment with or service to the Company, or
upon termination of the director or independent contractor relationship, as the
case may be, during the applicable restriction period, Restricted Stock and any
accrued but unpaid dividends that are then subject to restrictions shall be
forfeited; provided, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock.

 

(iii)

Certificates for Stock. Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee shall determine. If certificates representing
Restricted Stock are registered in the name of the Grantee, such certificates
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company shall retain
physical possession of the certificate.

 

(iv)

Dividends. Dividends paid on Restricted Stock shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Committee, in cash or in shares of unrestricted Stock having a Fair Market Value
equal to the amount of such dividends. Stock distributed in connection with a
stock

 

11

 


--------------------------------------------------------------------------------

 

split or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Stock or other property has been
distributed.

 

(e)

Restricted Stock Units. The Committee is authorized to grant Restricted Stock
Units to Grantees on the following terms and conditions:

 

(i)

Award and Restrictions. Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for RSUs
by the Committee. The Committee may place restrictions on RSUs that shall lapse,
in whole or in part, only upon the attainment of Performance Goals.

 

(ii)

Forfeiture. Upon termination of employment with or service to the Company, or
upon termination of the director or independent contractor relationship, as the
case may be, during the applicable deferral period or portion thereof to which
forfeiture conditions apply, or upon failure to satisfy any other conditions
precedent to the delivery of Stock or cash to which such RSUs relate, all RSUs
and any accrued but unpaid dividend equivalents that are then subject to
deferral or restriction shall be forfeited; provided, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to RSUs
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of RSUs.

 

(iii)

Non-Employee Director Deferred Compensation Awards. The Committee is authorized
to grant RSUs pursuant to this Section 6(e)(iii) for the purpose of fulfilling
the Company’s obligations under its Non-Employee Director Deferred Compensation
Plan (the “Director Deferred Compensation Plan”); provided, that certain terms
and conditions of the grant and payment of such RSUs set forth under the
Director Deferred Compensation Plan (and only to the extent set forth in such
plan) shall supercede the terms generally applicable to RSUs granted under the
Plan. RSUs granted under this paragraph need not be evidenced by an Award
Agreement unless the Committee determines that such an Award Agreement is
desirable for the furtherance of the purposes of the Plan and the Director
Deferred Compensation Plan.

 

(f)

Non-Employee Director Stock Grants. The Committee is authorized to grant shares
of Stock to Non-Employee Directors, if such a director elects to receive his or
her Director Fees in the form of shares of Stock. Such shares of Stock shall be
awarded at such times as the Company shall

 

12

 


--------------------------------------------------------------------------------

 

otherwise pay to Non-Employee Directors their Director Fees (the “Fee Payment
Date”). The number of shares of Stock to be issued in lieu of Director Fees
pursuant to this Section 6(f) shall be determined by dividing (i) the amount
otherwise to be paid to such Non-Employee Director on a Fee Payment Date by (ii)
the Fair Market Value of a share of Stock as of such Fee Payment Date; provided,
that fractional shares resulting from such calculation shall be paid in cash.
Such shares of Stock shall be immediately vested and non-forfeitable and a
certificate in respect of such shares shall be issued promptly following such
Fee Payment Date to such Non-Employee Director.

 

(g)

Other Stock-Based Awards. The Committee is authorized to grant Other Stock-Based
Awards to Grantees in such form as deemed by the Committee to be consistent with
the purposes of the Plan. Awards granted pursuant to this paragraph may be
granted with value and payment contingent upon Performance Goals. The Committee
shall determine the terms and conditions of such Awards at the date of grant or
thereafter. The maximum value of the aggregate payment that any Grantee may
receive pursuant to this Section 6(g) in respect of any Plan Year is $1 million.
Payments earned hereunder may be decreased or, with respect to any Grantee who
is not a Covered Employee, increased in the sole discretion of the Committee
based on such factors as it deems appropriate. No payment shall be made prior to
the certification by the Committee that the Performance Goals have been
attained. The Committee may establish such other rules applicable to the Other
Stock-Based Awards to the extent not inconsistent with Section 162(m) of the
Code.

 

7.

General Provisions.

 

(a)

Nontransferability. Unless otherwise provided in an Award Agreement, Awards
shall not be transferable by a Grantee except by will or the laws of descent and
distribution and shall be exercisable during the lifetime of a Grantee only by
such Grantee or his guardian or legal representative.

 

(b)

No Right to Continued Employment, etc. Nothing in the Plan or in any Award, any
Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Grantee the right to continue in the employ of or to continue as a
director of the Company or any Parent or Subsidiary of the Company or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Agreement or other agreement or to interfere with or limit in any way the right
of the Company or any such Parent or Subsidiary to terminate such Grantee’s
employment, or director or independent contractor relationship.

 

(c)

Taxes. The Company or any Parent or Subsidiary of the Company is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any

 

13

 


--------------------------------------------------------------------------------

 

other payment to a Grantee, amounts of withholding and other taxes due in
connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and Grantees to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Stock or other property and to make cash payments in respect
thereof in satisfaction of a Grantee’s tax obligations. The Committee may
provide in the Award Agreement that in the event that a Grantee is required to
pay any amount to be withheld in connection with the issuance of shares of Stock
in settlement or exercise of an Award, the Grantee may satisfy such obligation
(in whole or in part) by electing to have a portion of the shares of Stock to be
received upon settlement or exercise of such Award equal to the minimum amount
required to be withheld.

 

(d)

Stockholder Approval; Amendment and Termination.

 

(i)

The Plan shall take effect upon its adoption by the Board but the Plan (and any
grants of Awards made prior to the stockholder approval mentioned herein) shall
be subject to the requisite approval of the stockholders of the Company. In the
event that the stockholders of the Company do not ratify the Plan at a meeting
of the stockholders at which such issue is considered and voted upon, then upon
such event the Plan and all rights hereunder shall immediately terminate and no
Grantee (or any permitted transferee thereof) shall have any remaining rights
under the Plan or any Award Agreement entered into in connection herewith.

 

(ii)

The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part; provided, however, that unless otherwise
determined by the Board, an amendment that requires stockholder approval in
order for the Plan to continue to comply with Section 162(m) or any other law,
regulation or stock exchange requirement shall not be effective unless approved
by the requisite vote of stockholders. Notwithstanding the foregoing, no
amendment to or termination of the Plan shall affect adversely any of the rights
of any Grantee, without such Grantee’s consent, under any Award theretofore
granted under the Plan.

 

(e)

Expiration of Plan. Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on June 30, 2014, the tenth
anniversary of the initial effective date of the Plan. No Awards shall be
granted under the Plan after such expiration date. The expiration of the Plan
shall not affect adversely any of the rights of any Grantee, without such
Grantee’s consent, under any Award theretofore granted.

 

 

14

 


--------------------------------------------------------------------------------

 

 

 

(f)

Deferrals. The Committee shall have the authority to establish such procedures
and programs that it deems appropriate to provide Grantees with the ability to
defer receipt of cash, Stock or other property payable with respect to Awards
granted under the Plan, subject to the provisions of Code Section 409A.

 

(g)

No Rights to Awards; No Stockholder Rights. No Grantee shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Grantees. Except as provided specifically herein, a Grantee or a
transferee of an Award shall have no rights as a stockholder with respect to any
shares covered by the Award until the date of the issuance of a stock
certificate to him for such shares.

 

(h)

Unfunded Status of Awards. The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

 

(i)

No Fractional Shares. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

(j)

Regulations and Other Approvals.

 

(i)

The obligation of the Company to sell or deliver Stock with respect to any Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws and the
applicable laws, rules and regulations of non-U.S. jurisdictions, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

 

(ii)

Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law or any applicable law,
rule or regulation of a non-U.S. jurisdiction, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Stock, no such Award
shall be granted or payment made or Stock issued, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Committee.

 

 

15

 


--------------------------------------------------------------------------------

 

 

 

(iii)

In the event that the disposition of Stock acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act and is
not otherwise exempt from such registration, such Stock shall be restricted
against transfer to the extent required by the Securities Act or regulations
thereunder, and the Committee may require a Grantee receiving Stock pursuant to
the Plan, as a condition precedent to receipt of such Stock, to represent to the
Company in writing that the Stock acquired by such Grantee is acquired for
investment only and not with a view to distribution.

 

(iv)

The Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to enter into a stockholder
agreement or “lock-up” agreement in such form as the Committee shall determine
is necessary or desirable to further the Company’s interests.

 

(k)

Governing Law. The Plan and all determinations made and actions taken pursuant
hereto shall be governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.

 

 

16

 

 

 